Hammond, J.
This is an appeal from a decision of a judge of the Superior Court denying the defendant’s motion to quash the *387indictment. The case comes to us upon the statement of the judge that he is “ of opinion that the question raised by the . . . appeal ought to be determined by the full court before any further proceedings in the trial court,” and that he therefore reports the case for that purpose.
The appeal is prematurely entered in this court and cannot now be considered by us. Neither R. L. c. 173, § 105, nor St. 1900, c. 311, applies to criminal cases. The only, authority of a judge of the Superior Court to report a question of law to this court in a criminal case is derived from R. L. c. 219, § 34. Commonwealth v. Burton, 183 Mass. 461, 473. Commonwealth v. Intoxicating Liquors, 105 Mass. 468. Since there has been no conviction the report is not warranted by this statute.

Report discharged.